UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1778



MICHAEL L. PACK,

                                               Plaintiff - Appellant,

          versus


MAUREEN  WALSH     DAVID,   Assistant   Attorney
General,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-02004-RDB)


Submitted:   October 11, 2007              Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael L. Pack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael   L.   Pack   appeals   the   district   court’s   order

dismissing his civil rights complaint under 28 U.S.C. § 1915(e)

(2000).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal for the reasons

stated by the district court.       See Pack v. David, No. 1:07-cv-

02004-RDB (D. Md. Aug. 1, 2007).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               DISMISSED




                                 - 2 -